Citation Nr: 1518229	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  09-28 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left ear disorder, claimed as tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In September 2010, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  In June 2013, the Board notified the Veteran of his right to testify at a new Board hearing before a VLJ who will decide his claim.  After more than 30 days, the Veteran had not responded to this communication, therefore, the Board assumed he did not want another hearing.  A transcript of the September 2010 hearing is of record.

The Board remanded the claim on appeal for further development in February 2011 and August 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board regrets the additional delay caused by this remand, but it is necessary ensure that the Veteran is afforded every possible consideration.

Although the Veteran initially claimed service connection for "tinnitus," he has since described many additional left ear symptoms including dizziness, otalgia, the presence of a left ear cyst, nerve damage, and a Eustachian tube dysfunction.  Accordingly, the Board has expanded the claim as noted on the title page to encompass any left ear disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In this regard, the RO's recent actions concerning left ear hearing loss, Meniere's disease and a left ear cyst in the February 2015 rating decision are of no consequence to the matter currently within the Board's jurisdiction.

Unfortunately, there are outstanding pertinent treatment records that must be obtained.  Specifically, private treatment records reflect that the Veteran received a referral for a magnetic resonance imaging (MRI) study in response to his left ear complaints in September 2012.  He has since indicated that he used the referral to receive the MRI at a VA facility.  VA treatment records dated in September 2012 include audiological and neurological consults noting that an MRI was ordered.  However, no MRI report is of record, and must be secured on remand.  Additionally, June 2014 VA treatment records, obtained since the most recent remand, show that the Veteran underwent surgical removal of a cyst near his left ear at the West Los Angeles VA Medical Center sometime prior to June 2014.  Treatment records pertaining to treatment for the cyst, including the operative report, are relevant to the Veteran's claim but have not been associated with the claims file.  Updated records should also be obtained.  38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following VA treatment records:
(a) records associated with removal of a cyst near the Veteran's left ear sometime prior to June 2014 at the West Los Angeles VA Medical Center;
(b) a copy of the VA MRI report of the auditory canal ordered on 9/26/13;
(c) complete records dated since October 2013.

All attempts to obtain these records, and any responses received, should be documented in the claims folder.  If it is determined that the records are unavailable or unattainable, the Veteran should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e), of the efforts made to obtain the records and of any additional actions that will be taken with regard to his claims.

2.  Then, after taking any additional development deemed necessary, to include an additional VA examination if warranted based on information received in response to item 1 above, readjudicate the appeal and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

